IN THE UNITED STATES DISTRICT COURT
FOR NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

IN THE MATTER OF THE SEARCH OF
FOUR CELL PHONES SEIZED
DURING THE EXECUTION OF A
SEARCH WARRANT AT 434 WEST
JEFFERSON STREET, APARTMENT
CW216

UNDER SEAL

 

Case No. 4:20mj258-MAF

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Michael Pullen, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant authorizing the
examination of property—four electronic devices—described in Attachment A,
which are currently in law enforcement possession, and the extraction from that
property of the electronically stored information described in Attachment B.

2. I am a Special Agent of the Drug Enforcement Administration (DEA)
assigned to the Miami Field Division, Tallahassee Resident Office. I have been
employed by the DEA for approximately 12 years. During this time, I have
participated in criminal investigations involving local, national, and international
drug trafficking organizations. I have worked with other international, federal,
state, and local agencies in the conducting these investigations. In connection with

FILED USDC FLND TL
SEP 14°20 pa2-SG
my official DEA duties, I investigate criminal violations of federal laws, including
— but not limited to, Title 21, United States Code, Sections 841(a)(1), 843(b) and 846

(drug-trafficking offenses).

 

3. I have participated in investigations involving the interception of wire
communications, the interception of electronic communications, the use of video
surveillance, and the debriefing of cooperating defendants. I am familiar with the
manner in which narcotics traffickers and money launderers conduct their business,
including, but not limited to, their methods of importing and distributing controlled
substances, the structures of their organizations, their use of cellular telephones and
related technologies, and their use of numerical codes and coded and/or cryptic
language, words, and references to conduct their transactions. Further, I have
participated in numerous narcotic investigations in which I have conducted or
participated in physical surveillance, electronic surveillance, undercover
transactions, and the execution of search warrants.

4, The facts contained in this affidavit come from my personal
observations, my training and experience, as well as information obtained from
other agents and witnesses. This affidavit is intended to show merely that there is
sufficient probable cause for the requested warrant, and does not set forth all of my

knowledge about this matter.
IDENTIFICATION OF THE DEVICE TO BE EXAMINED
5. The property to be searched is further described in Attachment A, and

consists of four electronic devices (referred to collectively as “the Devices”):

 

a. Device #1 is a black iPhone in a clear case and is assigned telephone

number (321) 262-7846;
| b. Device #2 is a black, Alcatel flip phone;

C. Device #3 is a red Apple iPhone with a cracked screen and a cracked
clear case; and

d. Device #4 is a silver Apple iPhone S model A1633 in a clear case.

6, The Devices were seized during the execution of the search warrant at
434 West Jefferson Street, Apartment CW216, Tallahassee, Florida, authorized by
the Court in NDFL case number 4:20mj252-MAF.

7. The Devices are currently in the possession of the Drug Enforcement
Administration (DEA) at the DEA Tallahassee Resident Office, in Tallahassee,
Florida.

8. The applied-for warrant would authorize the forensic examination of
the Devices for the purpose of identifying electronically stored data particularly

described in Attachment B.
PROBABLE CAUSE
Initial arrests

9. On April 14, 2020, Your Affiant, Drug Enforcement Administration
(DEA) Special Agent (SA) Michael Pullen communicated with Florida Highway
Patrol (FHP) Trooper Nathaniel Cabe regarding FHP arrests of Triniti RUSSELL
on February 1, 2020, and February 18, 2020. Special Agent Pullen subsequently
reviewed FHP reports written about RUSSELL related to those two arrests.

10. On February 1, 2020, RUSSELL was the driver of a vehicle stopped
by FHP in Leon County for having an expired tag and illegally tinted windows.
During the traffic stop, officers could smell the distinct raw odor of marijuana.
FHP officers proceeded to search the vehicle, and found two clear sandwich-type
bags of marijuana (total weight approximately 30 grams) in the center console of
the vehicle, and, behind the front passenger seat, a green duffle bag and a red and
black backpack. Inside the green duffle bag was more marijuana (total weight of
all marijuana was approximately 4.3 pounds). Inside the red and black backpack
was a loaded Keltec 9 millimeter pistol, suspected oxycodone pills (23 pills, 13.1
grams), suspected alprazolam pills (31 bars, 9.7 grams), suspected amphetamine
pills (24 pills, 5.7 grams), scales, and other drug-related items.

11. The amphetamine pills field tested positive for amphetamine.
12. RUSSELL was arrested on state charges by FHP and released on
bond.

13. On February 18, 2020, RUSSELL was the driver of a vehicle stopped
by FHP in Madison County for failing to change lanes or adequately slow for a
stopped emergency vehicle on the side of Interstate 10. During the traffic stop,
officers could smell the distinct raw odor of marijuana emitting from the passenger
side of the vehicle. Officers searched the vehicle and found a black duffle bag in
the trunk of the vehicle, containing approximately 2.25 pounds of marijuana.
RUSSELL was again arrested on state charges and again was released on bond.

14. Chemical analysis of the suspected oxycodone pills seized from
RUSSELL on February 1, 2020, was conducted by a Florida Department of Law
Enforcement (FDLE) laboratory and revealed that the suspected-oxycodone-pills
actually contained fentanyl.

15. The suspected alprazolam pills did not field test positive for
alprazolam or any other benzodiazepine-class drug, but have not yet been analyzed
by a laboratory. Based on your affiant’s experience working cases involving
fentanyl-class substances, your affiant believes that when purported alprazolam
pills that do not field test positive for a benzodiazepine-class drug, they are often

found to contain fentanyl-class substances upon laboratory analysis.
16. A total of six cellphones were obtained from RUSSELL during these
two traffic stops. A federal search warrant was obtained for these cell phones in
NDFL case number 4:20mj103-MAF, but attempts to access the cellphones have
thus far been unsuccessful-due to-encryption. Pursuant to Rule 41(e)(2)(B), off-site
attempts to access the data continue. |

17. All of the drug exhibits (with the exception of the already analyzed
suspected-oxycodone-pills, which were already determined to contain fentanyl)
have been submitted to the DEA lab and are awaiting analysis results.

Federal indictment and initial attempts to arrest RUSSELL

18. On August 4, 2020, RUSSELL was indicted in the Northern District
of Florida on charges of, among other things, armed drug trafficking in violation of
Title 18, U.S.C. § 924(c). On August 6, 2020, surveillance units from the DEA
Tallahassee Resident Office (TRO) and the FHP established surveillance in the
vicinity of 918 Chestwood Avenue, Tallahassee, FL. This address was listed on
RUSSELL's Florida Driver’s License. In addition, RUSSELL had a no-bond
warrant for her arrest out of Leon County, FL that had led Leon County Sheriff's
Office Deputies to this house on previous dates as well,

19. Upon arriving at the residence at approximately 11:00am,
investigators knocked on the door. Lisa Russell (Triniti RUSSELL's mother,

identified from the photo from her Florida Driver's License) answered the door.
6
Lisa Russell refused to open the door more than a few inches. Your Affiant asked
if Triniti RUSSELL was there and Lisa Russell stated that she was not and
maintained an uncooperative and inpatient demeanor throughout the encounter.
Your Affiant left his phone number with Lisa Russell and informed her that Triniti
RUSSELL had a federal arrest warrant for armed narcotics trafficking. Your
Affiant further stated that the safest thing for Triniti RUSSELL would be for her to
come to the door immediately or call Your Affiant as soon as possible. Your
Affiant stated that it was dangerous for law enforcement and Triniti RUSSELL for
her to remain on the run with an armed trafficking warrant. Lisa Russell was
visibly unimpressed by the sentiment and shut the door.

20. Upon returning to their vehicle, investigators noted a Gray colored
Honda Accord bearing Florida license tag CTD7817 in the driveway. FHP
Troopers determined this vehicle was assigned to Triniti RUSSELL. At that point,
investigators again knocked on the door in an attempt to get Triniti RUSSELL to
come to the door of the residence with negative results.

21. On August 24, 2020, Your Affiant reviewed phone toll analysis of the
events that occurred on August 6, 2020. Through open source intelligence, Your
Affiant was able to identify that Lisa Russell (Triniti RUSSELL’s mother) utilized
phone number 850-322-6745. Your Affiant was also able to identify (through

open source intelligence) that Damien Russell (Triniti RUSSELL’s father) utilized
7
phone number 850-321-7086 and that Destini Russell (Triniti RUSSELL’s sister)
utilized phone number 850-212-8448. It should also be noted that Your Affiant
recently called Destini Russell at that phone number, and, during the call, she

identified herself by name:

 

22. Your Affiant reviewed the phone toll analysis of Lisa Russell and
noted that, at approximately 11:10am on August 6, 2020 (approximately the same
time that investigators spoke with her), she called (321) 262-7846 (the telephone
number for Device #1). Lisa Russell then called Damien Russell who immediately
called Lisa Russell back. Approximately 15 minutes after calling Damien Russell,
Lisa Russell called a law office.

23. Based on this toll analysis and Your Affiant’s training and experience,
You Affiant believes that immediately after speaking with investigators, Lisa
Russell called Triniti RUSSELL to tell her investigators were looking for her. Lisa
Russell is believed to have then called her husband/Triniti RUSSELL’S father
(Damien Russell) to discuss the dilemma. After the mother and father spoke, it is
believed they called an attorney to discuss their options.

24. On August 24, 2020, Your Affiant received a response to an
administrative subpoena from Sprint. In their response, Sprint identified the user
of (321) 262-7846 as Triniti RUSSELL with the listed address of 918 Chestwood

Avenue, Tallahassee, Florida.
25. On August 25, 2020, Your Affiant and the U.S. Attorney’s Office
applied for and were granted a search warrant to obtain geolocation information for
RUSSELL’s cellphone, (321) 262-7846, in NDFL case number 4:20mj237-MAF.

September 8 arrest-and search warrant

 

26. On September 8, 2020, United States Marshall Service (USMS)
Fugitive apprehension task force members developed information that RUSSELL
was staying in Apartment CW216 of the College Wood Apartments located at 434
West Jefferson Street, Tallahassee, FL. At approximately 11:00 am, while
conducting surveillance of the apartment complex, USMS Deputy Marshall Chase
Goller observed RUSSELL exit apartment CW216 to walk a dog in the apartment
complex and return to apartment CW216.

27. At approximately 11:30 am, members of the USMS knocked on the
door of apartment CW216 three to five times. RUSSELL called through the door
to the USMS that the door was unlocked and she was lying on the floor.

-RUSSELL refused to open the door for the USMS.

28. Members of the USMS opened the door of the residence to be
searched and entered to arrest RUSSELL. RUSSELL, while laying on the floor
approximately 10 feet inside of the apartment, was asked if anyone else was inside
of the residence to be searched but RUSSELL refused to answer. Upon entering

the residence to arrest RUSSELL, USMS conducted a security sweep of the
9
apartment to assess and manage any threats for officer safety. During the security
sweep, USMS members located a female identified as Destyni Barnes (Barnes).
RUSSELL was arrested without further incident.

29.—_In-addition-to- Barnes, USMS-members.-observed-suspected illegal
drugs, drug scales, packaging materials for illegal drugs, as well as a drum
magazine for a gun. Specifically, USMS members observed a clear plastic bag that
had been thrown into the toilet in the bathroom. The clear plastic bag contained a
white powdery substance, scales, as well as smaller bags that are consistent with
repackaging drugs into smaller quantities for resell. Due to the bag containing
evidence and the likelihood of said evidence being destroyed if it remained in the
toilet, DEA SA Michael Pullen removed the bag from the toilet and placed in on
the counter beside the toilet to prevent destruction of the evidence. In the
bedroom, USMS observed a green leafy substance believed to be marijuana. There
were also plastic bags and packaging material. The suspected marijuana and
packaging material were on top of a dresser in the bedroom. Also on the dresser
was a Clear plastic bag that contained what was believed to be Ecstasy pills. On
the floor beside the dresser was more packaging material to include at least one
large bag that appeared to have been vacuum-sealed. The bag contained marijuana

residue.

10
30. Your affiant applied for and was granted a search warrant for the
above-mentioned apartment, in NDFL case number 4:20mj252-MAF. (The warrant
also authorized the search of a motor vehicle parked near the apartment, but no

significant items were located during the search of the motor vehicle.)

 

31. During the execution of the search warrant, the following items were
found in the apartment:

32. Device #1 was found underneath a pillow on the master bed. Your
Affiant had previously called (321) 262-7846 (which is the phone number
previously identified as belonging to RUSSELL) in an attempt to get her to come
to the door while the USMS was knocking on it. Upon finding Device #1, Your
Affiant noted that the screen was already lit up and noted that the display of Device
#1 indicated that it had received the corresponding phone call from Your Affiant,
identifying Device #1 as RUSSELL’s cellphone with call number (321) 262-7846.
| 33. Next to the master bed, on the floor, inside a grey and red backpack
the following items were located:

a. 2 large bags of marijuana (one containing approximately 6
ounces, and one containing approximately 7 ounces)

b. 59 tabs of suspected LSD (lysergic acid diethylamide)

C. 38 small blue pills purporting to be oxycodone

d. 3 20mg Adderall pills (amphetamine)
11
8 unknown small blue pills
1 digital scale

A bag of mushrooms (approximately 5 grams)

 

k,

I,

 

A small bag of cocaine HCE (approximately I-gram)
22.5 Alprazolam 2mg pills

14 multicolored pills suspected to be MDMA

8 one gram prepackaged THC wax "resin shatter" papers

5 one-milliliter HI-C THC vape juice refills.

34, Next to the gray and red backpack, a black handbag was found which

contained the following:

a.

C.

d.

A S&W M&P Shield omm pistol with serial number #
HTT4373 . This gun was reported stolen out of Thomasville,

Georgia.

~ Approximately $6,000 in US currency (10 1$ bills, 16 5$ bills,

12 10$ bills, 122 20$ bills, 29 50$ bills, 19 100$ bills).
Device #2, Device #3, and Device #4

A black “Jolt” handheld Taser

35. In the same bedroom, under a pile of clothing, a set of scales, and 5

plastic bags containing 3 ounces of marijuana, were found.

12
36. Inthe same bedroom, in a large white garbage bag, 16 large vacuum ~
seal bags containing marijuana residue were found, and 7 large plastic bags (not-

vacuum seal style) containing marijuana residue.

 

37. In the same bedroom, on top of-a bedroom dresser, investigators
found 4 small plastic bags containing a total of 14 grams of marijuana; a plastic
bag containing 8 MDMA pills packaged with two 20mg Adderall pills.

38. In the same bedroom, in the bottom drawer of the dresser,

investigators found:

a. A gram of an unknown white powdery substance
b. | A spoon with drug residue on it
C, A bag containing 1 gram of prepackaged THC wax “resin

shatter” paper

d. 3 large bags of marijuana, containing 4 ounces, 7 ounces, and 1
ounce respectively

39. Inthe closet to the same bedroom, investigators found:

a. A plastic bag containing a THC gummy worm edible

b. A plastic bag containing 150 mg THC cereal edible bar

C. 2 bags of “top shelf” branded commercial marijuana

d. 4 large bags of marijuana, containing 3 ounces, 6 ounces, 4

ounces, and 3 ounces respectively .
13
e. A black duffle bag containing 8 large plastic bags, containing
16 ounces, 17 ounces, 4 ounces, 4 ounces, 7 ounces, 17 ounces,

16 ounces, and 17 ounces respectively, total weight

 

 

approximately 6.45 pounds of marijuana
40. Inthe bathroom adjacent to the same bedroom, investigators found:
a. A plastic bag containing 28 grams of cocaine HCL
b. A small plastic bag containing 7 grams of INOSITOL filler,
which can be used as a cutting agent to dilute cocaine |
c. A large number of small baggies
41. Inthe kitchen, investigators found:
a. A bag containing 74 Alprazolam green colored pills
b. Three small bags of marijuana, including one purporting to
containing the “Gelatti” strain of commercial marijuana
C, Various other plastic baggies (paraphernalia)
d. 3.4 Grams cocaine HCL
42. In the refrigerator, investigators found: 42 one gram prepackaged
THC wax “resin universal shatter” papers, and 14 one milliliter Hi-C pre-packaged
THC vape juice refills.
43. Indicia of RUSSELL’s occupancy in the apartment was also found,

including RUSSELL’s passport, driver’s license, credit card, debit card, court
14
paperwork from Leon County case 2020 CF 340 A related to her February 1, 2020,
arrest discussed above, and a certified copy of an order in Madison County case
2020-CA-000015, in which the Florida Department of Highway Safety and Motor
Vehicles is pursuing forfeiture of the-vehicle that RUSSELL was driving during
the February 1 and February 18 traffic stops.

44. Two troopers from the Florida Highway Patrol assigned to a drug
interdiction unit assisted in the execution of the search warrant, and brought a
TruNare handheld narcotics analyzer with them. All of the above-mentioned
cocaine HCL tested positive on the TruNarc.

45. Based on your affiant’s training and experience, the amount and
variety of controlled substances found in RUSSELL’s possession, her continuation
of drug trafficking actives while on bond following her first two arrests, her
continuance of drug trafficking activities after being informed of her federal
indictment, and the fact that she was stopped moving marijuana east along
Interstate 10, RUSSELL is believed to be a part of a polydrug, large-scale Drug
Trafficking Organization (DTO) in the Northern District of Florida and beyond.
The fact that RUSSELL was stopped with a firearm and that a second, stolen
firearm was found during the execution of the search warrant also leads your

affiant to believe that the DTO has a potential for and possibly engages in violence.

15
46. Your Affiant believes that the Devices will have evidence of the
foregoing crimes on them—Device #1 is known to belong to RUSSELL and was
found in the same bedroom as the majority of the controlled substances recovered
above, and Device #2, Device #3, and Device #4 were all found in the same-purse
as the stolen firearm that was recovered and approximately $6,000, and were also
present in the same bedroom as Device #1 and the majority of the controlled
substances recovered above.

47. In your affiant’s experience, drug traffickers often use electronic
devices to coordinate narcotics transactions both with customers, with their sources
of supply, and with individuals providing guidance and direction within the DTO.
In your affiant’s experience, drug-traffickers often maintain multiple cellular
devices in an attempt to anonymize their use of particular two-way communication
devices and to avoid law enforcement detection. RUSSELL was in possession of.
four cell phones on February 1, 2020, and an additional two cell phones on
February 18, 2020, which leads your affiant to believe the DTO is using numerous
cellular telephones as a means of conducting drug trafficking activities. Here, an
additional four cellphones were recovered during the execution of the search
warrant described above. As a result, agents believe that evidence of crimes related
to conspiracy to commit controlled substance offenses, distribution of controlled

substances, and the use of a communication facility to facilitate controlled
16
- substance offenses, may be. found by conducting the search described in
Attachment A for the information described in Attachment B.

48. Because cellular telephones function as GPS devices, there is probable
cause to believe that the Devices contain data that would reveal locations-during
and after the crimes outlined herein. Moreover, there is probable cause to believe
that searching the Devices will enable law enforcement officers to identify the
phone numbers assigned to the Devices. In turn, that information can be used to
seek an order commanding the cellular telephone providers to provide the
government with historical location information for the Devices.

49, There is probable cause to believe that the Devices will contain call
logs, text messages, and other information that will provide evidence of the above
crimes, as well as show who was using the Devices during and after the time
frames that the crimes outlined herein were committed.

50. Based on my training and experience, I know that the Devices are
“smartphones” which can allow a user to transfer photographs, videos, text
communication, voicemail and contacts from one device to another. The Devices
have built in cameras capable of taking photographs and videos. The Devices are
able to access the World Wide Web or Internet. The Devices are capable of storing
telephone numbers and other contact information. In my training and experience,

examining data stored on devices of this type can uncover, among other things,
17
evidence that reveals or suggests who possessed or used the devices. The Devices
can also function as a GPS.

51. In my training and experience, nearly all drug traffickers possess
some sort of records about their illegal business transactions, either in the form of
ledgers intentionally created and maintained, or in the form of texts, photographs,
receipts, and other such records which are inadvertently maintained.

52. In my training and experience, drug traffickers often either
intentionally or inadvertently maintain photographs, videos, or other such
depictions of controlled substances or United States Currency. This may be done in
an effort to establish credibility for the traffickers on the street, or to enhance their
social position within the drug community (for instance, taking photographs of
large amounts of controlled substances or cash to show off their wealth). It may
also be done as part of drug transactions, where the seller will send the buyer a
photograph of the controlled substance to show its quality.

53. In my training and experience, photographs, text messages, emails, or
other records which show connections between members of a conspiracy are
valuable pieces of evidence. The value of some such evidence may be immediately
apparent (e.g. text messages or records discussing drug transactions). However,
even connections which seem innocuous at the time may be helpful in prosecuting

co-conspirators when looked at from the end of an investigation (e.g. photographs
ag
which place co-conspirators at the same place at the same time; or even simply
evidence which shows that co-conspirators were friends or associates).

54. In my training and experience, financial records are valuable evidence
in both drug trafficking and money laundering investigations. Such records can
help establish the lack of a legitimate source of income (or the lack of a sufficient
legitimate source of income), as well as records of expenditures and the movement
of money. If a lack of sufficient legitimate income is shown compared to known
assets and financial transactions, it allows a jury to infer that any unexplained
monetary transfers or conspicuous consumption is evidence of, and the result of,
illegal activity. In my training and experience, many people have financial
applications on their phones, or use their phones to log in to their banks’ websites
to check account balances and pay bills.

TECHNICAL TERMS

55. Based on my training and experience, I use the following technical
terms to convey the following meanings:

56. Wireless telephone: A wireless telephone (or mobile telephone,
cellular telephone, or cell phone) is a handheld wireless device used for voice and
data communication through radio signals. These telephones send signals through
networks of transmitter/receivers, enabling communication with other wireless

telephones or traditional “land line” telephones: A wireless telephone usually
19
contains a “call log,” which records the telephone number, date, and time of calls
made to and from the phone. In addition to enabling voice communications,
wireless telephones offer a broad range of capabilities. These capabilities include:
storing names and phone numbers in electronic “address books;” sending,
receiving, and storing text messages and e-mail; taking, sending, receiving, and
storing still photographs and moving video; storing and playing back audio files;
storing dates, appointments, and other information on personal calendars; and
accessing and downloading information from the Internet. Wireless telephones
may also include global positioning system (“GPS”) technology for determining
the location of the device.

57.. Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the
Internet, connections between devices on the Internet often cross state and
international borders, even when the devices communicating with each other are in
the same state.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

58. Based on my knowledge, training, and experience, I know that
electronic devices can store information for long periods of time. Similarly, things
that have been viewed via the Internet are typically stored for some period of time

on the device. This information can sometimes be recovered with forensics tools.
20
59. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only electronically stored information
that might serve as direct evidence of the crimes described on the warrant, but also
forensic evidence that -establishes-how the Devices-were used, the-purpose of their
use, who used them, and when. There is probable cause to believe that this forensic
electronic evidence might be on the Devices because:

a. Data on the storage medium can provide evidence of a file that was
once on the storage medium but has since been deleted or edited, or of
a deleted portion of a file (such as a paragraph that has been deleted
from a word processing file).

b. Forensic evidence on a device can also indicate who has used or
controlled the device. This “user attribution” evidence is analogous to
the search for “indicia of occupancy” while executing a search
warrant at a residence. |

c. A person with appropriate familiarity with how an electronic device
works may, after examining this forensic evidence in its proper
context, be able to draw conclusions about how electronic devices
were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact electronically stored information

on a storage medium that are necessary to draw an accurate
: 21
conclusion is a dynamic process. Electronic evidence is not always
data that can be merely reviewed by a review team and passed along

to investigators. Whether data stored on a computer is evidence may

 

depend—on— other —information—stored_on._ the computer and_ the
application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also
falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of —
its use, who used it, and when, sometimes it is necessary to establish
that a particular thing is not present on a storage medium.

60. Nature of examination. Based on the foregoing, and consistent with
Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of
the Devices consistent with the warrant. The examination may require authorities
to employ techniques, including but not limited to computer-assisted scans of the
entire medium, that might expose many parts of the device to human inspection in
order to determine whether it is evidence described by the warrant.

61. Manner of execution. Because this warrant seeks only permission to
examine devices already in law enforcement’s possession, the execution of this

warrant does not involve the physical intrusion onto a premises. Consequently, I

22
submit there is reasonable cause for the Court to authorize execution of the warrant

at any time in the day or night.
CONCLUSION

62. 1 submit that thisaffidavit supports probable cause for a search

 

warrant authorizing the examination of the Devices described in Attachment A to

seek the items described in Attachment B.

Well Pile

Michael S. Pullen
Special Agent
Drug Enforcement Administration

 

Sworn to and subscribed before me this 14th day of September, 2020,

Tallahassee, Florida. /

 
 

 

MARTIN A. FITZPATRICK
UNITED STATES MAGISTRATE JUDGE

23
4:20mj258-MAF

ATTACHMENT A

The property to be searched consists of the following four electronic devices,

collectively referred to as “the Devices.” The Devices were seized during the

 

execution of the search warrant at 434 West Jefferson Street, Apartment CW216,
Tallahassee, Florida, authorized by NDFL case number 4:20mj252-MAF. The
Devices are currently in the possession of the Drug Enforcement Administration
(DEA) at the DEA Tallahassee Resident Office, in Tallahassee, Florida. The Devices

consist of:

1. Device #1 is a black iPhone in a clear case and is assigned telephone

number (321) 262-7846. Photographs of Device #1 follow:

 
4:20mj258-MAF

2.

Device #2 is a black, Alcatel flip phone. Photographs of Device #2

follow:

 

 

 
4:20mj258-MAF

3. Device #3 is a red Apple iPhone with a cracked screen and a cracked

clear case. Photographs of Device #3 follow:

 

4. Device #4 is a silver Apple iPhone S model A1633 in a clear case.

Photographs of Device #4 follow on the next page:
4:20mj258-MAF

 

 

 

These are the devices to be searched. The warrant authorizes the forensic
examination of the Devices for the purpose of identifying the electronically stored

information described in Attachment B.
4:20mj258-MAF

ATTACHMENT B

The items to be seized are all of the records on each of the Devices described

in Attachment A that relate to violations of Title 21 U.S.C., §§ 841(a)(1), 843(b), or

846 (related to the distribution and possession with intent to distribute controlled

substances, a conspiracy to commit said offenses, and the use of a communication

facility to commit said offenses) or 18 U.S.C. § 924(c) (related to the possession of

a firearm in furtherance of a drug-trafficking offense), involving Triniti Russell or

Destyni Barnes since January 1, 2020, in whatever form, including evidence of:

a.

Communications arranging for the sale, distribution, delivery, or

purchase of controlled substances;

; Photographs or videos depicting the possession of controlled

substances;

. Location information, when relevant to show the sale, distribution,

delivery, or purchase of controlled substances;

Communications regarding the possession or acquisition of firearms;
Photographs or videos depicting the possession of firearms;

Evidence of user attribution showing who used or owned the Device
at the time the things described in this warrant were created, edited, or
deleted, including text messages, logs, phonebooks, saved usernames

and passwords, documents, and browsing history.

 
4:20mj258-MAF

As used above, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they may have
been created or stored, including any form of computer or electronic storage
Cincluding any: removable storage medium found-in sucha device, such as-an SD
card or a SIM card),

This warrant authorizes a review of electronically stored information,
communications, other records and information obtained pursuant to this warrant
in order to locate evidence, fruits, and instrumentalities described in this warrant.
The review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the DEA may deliver a complete copy
of the disclosed electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.
